              Case 20-03404 Document 2 Filed in TXSB on 08/28/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                      )   Chapter 11
In re:                                                )
                                                      )   Case No. 20-34215 (MI)
ARENA ENERGY, LP, et al.,1                            )
                                                      )   (Jointly Administered)
                                   Debtors.           )
                                                      )
ARENA ENERGY, LP,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
         v.                                           )   Adv. Proc. No. 20-03404
                                                      )
WT OFFSHORE, INC. and 31 GROUP, LLC,                  )
                                                      )
         Defendants.                                  )

 Declaration of J. Michael Vallejo in Support of Arena Energy, LP’s Verified Original Complaint
   and Application for Temporary Restraining Order, Preliminary Injunction, and Permanent
                                           Injunction

         I, J. Michael Vallejo, make this declaration under 28 U.S.C. § 1746:

         1.           Since 2013, I have served as the Chief Financial Officer for Arena Energy, LP, a

 limited partnership organized under the laws of Delaware and one of the above-captioned

 debtors and debtors in possession and an authorized officer of each debtor.

         2.           I have more than 14 years of financial experience in the oil and gas industry. I

 previously held senior financial roles with oilfield service and energy advisory companies,

 including HFBE Inc. and JMC Steel Group. I hold a Master of Business Administration from

 Southern Methodist University and a Bachelor of Business Administration from the University




 1
   The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
 identification number, are: Arena Energy, LP (1436); Arena Energy 2020 GP, LLC (N/A); Arena
 Energy GP, LLC (7454); Arena Exploration, LLC (1947); Sagamore Hill Holdings, LP (8266);
 and Valiant Energy, L.L.C. (7184). The location of the debtors’ service address is: 2103
 Research Forest Drive, Suite 400, The Woodlands, Texas 77380.

                                                      1
            Case 20-03404 Document 2 Filed in TXSB on 08/28/20 Page 2 of 3




of Texas at Austin. I am also a Chartered Financial Analyst Charterholder and Certified Public

Accountant.

       3.       In my capacity as CFO, I am generally familiar with Arena Energy, LP’s

(“Arena”) day-to-day operations, business and financial affairs, and books and records. I am

familiar with our strategies

       4.       All facts set forth in this Declaration are based upon my personal knowledge of

Arena’s employees, operations and finances, information learned from my review of relevant

documents, information supplied to me by other members of Arena’s management team and their

advisors, or my opinion based on my experience, knowledge, and information concerning the

Debtors’ operations, financial affairs, and restructuring initiatives. If called upon to testify, I

could and would testify to the facts and opinions set forth in this Declaration.

       5.       I declare and verify that the allegations in ¶¶ 11 through 21 (other than in footnote

2) of Arena Energy, LP’s August 28, 2020 Verified Original Complaint and Application for

Temporary Restraining Order, Preliminary Injunction, and Permanent Injunction (“Complaint”)

are true and correct.

       6.       I have reviewed and am familiar with the documents and data that Arena placed in

the virtual data room to facilitate the Evercore sales process. Exhibit 8 to Arena Energy, LP’s

August 28, 2020 Complaint is a true and correct copy of a document listing the documents and

data Arena placed in the virtual data room. I am familiar with this document and can confirm that

it accurately represents what is in the data room.




                                                  2
         Case 20-03404 Document 2 Filed in TXSB on 08/28/20 Page 3 of 3




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing statements are

true and correct.

Dated: August 28, 2020                       /s/ J. Michael Vallejo
Houston, Texas                               Name: J. Michael Vallejo
                                             Arena Energy, LP
                                             Chief Financial Officer




                                                3
